Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 4/21/2022 has been entered. Claims 1-5, 10, 12, 14, 16, 18 and 20-25 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 4/21/2022, with respect to claims 1-19 have been fully considered and are persuasive. The rejection of claims 1-19 has been withdrawn. 

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10, 12, 14, 16 and 18, claims are allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the sub-field is a sub-field in which a single value included in a plurality of values can be designated, wherein one of the plurality of values that can be designated in the sub- field includes a value indicative of IEEE (Institute of Electrical and Electronics Engineers) 802.11 EHT, and wherein a predetermined number of bits in a head of the second Signal Field are allocated as the sub-field”. The closest prior art of record, Verma et al. U.S. Patent Application Publication No. US 2020/0112408 A1 and Kenney et al. U.S. Patent Application Publication No. US 2020/0112408 A1, either singularly or in combination cannot teach or suggest the above uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631